Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 05 May 2022 wherein: claims 1 and 5-8 amended; claims 3-4 and 11-12 are canceled; claims 1-2, 5-10, and 13-18 are pending, of which claims 13 and 16-17 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (pages 5-6), filed 05 May 2022, with respect to claims 1-2, 5-10, and 14-15, and 18 have been fully considered and are persuasive.  The rejection of 07 February 2022 has been withdrawn.

Election/Restrictions
Claim 2 is allowable. Claims 13 and 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08 November 2021, is hereby withdrawn and claims 13 and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5-10, and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the second substrate further comprises a top surface having a second adhesive in a second portion thereof, wherein the second adhesive contacts the second side of the first substrate outside of the region directly opposite the image sensor array.
Izumi (US 6,559,451) discloses a digital radiographic image sensor comprising: an image sensor array (32, fig. 9a); a bonding pad formed in a peripheral region outside the array (inherent in view of driver circuits 22, amplification circuit 20); and a substrate comprising a scribed or perforated break line to enable removal of a peripheral region of the substrate along the break line (col. 12 ln. 24-59, fig. 9e; Abstract, col. 2 ln. 62 - col. 3 ln. 15, col. 9 ln. 1 - col. 14 ln. 29, col. 15 ln. 48 - col. 17, ln. 23, fig. 9).
Masuda (US 2016/0313458 A1) discloses a combination of flexible substrate and glass substrate is advantageously used in the fabrication of active matrix substrates for X-ray detectors (Abstract, par. [0294]-[0299], fig. 12).
	Regarding the positioning of the break line, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	Cok (US 2013/0048868 A1) discloses using a first adhesive (12) between layers in a radiation-sensitive substrate (Abstract, par. [0040]) and using a second adhesive (additional adhesive; par. [0054]).
While the cited prior art teaches some features of the claimed invention, as described above, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration of the second adhesive layer.
	Accordingly, claim 1 is allowed.

	Regarding claims 2, 5-10, and 13-18, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884